Exhibit 12 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Computation of Ratio of Margins to Fixed Charges (Dollar Amounts In Thousands) (Unaudited) For the Years Ended May 31, 2008, 2007, 2006, 2005, and 2004 2008 2007 2006 2005 2004 Income (loss) prior to cumulative effect of change in accounting principle $ 45,745 $ 11,701 $ 95,497 $ 122,503 $ (200,098 ) Add:Fixed charges 936,889 996,730 975,936 942,033 941,491 Margins available for fixed charges $ 982,634 $ 1,008,431 $ 1,071,433 $ 1,064,536 $ 741,393 Fixed charges: Interest on all debt (including amortization of discount and issuance costs) $ 936,889 $ 996,730 $ 975,936 $ 942,033 $ 941,491 Total fixed charges $ 936,889 $ 996,730 $ 975,936 $ 942,033 $ 941,491 Ratio of margins to fixed charges 1.05 1.01 1.10 1.13 - For the year ended May 31, 2004, earnings were insufficient to cover fixed charges by $200 million.
